DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stigler et al. (U.S. 7,134,315, hereafter referred to as Stigler).
	Regarding claim 1, Stigler teaches a sensor housing comprising a base body 24 and a media contacting cap 14 wherein the cap is arranged partially in a first recess 35 of the base body in a detachable manner further wherein the cap has a second recess 39 running annularly for partially receiving a sealing element 16 for a metal clamp connection 42.
	Regarding claim 3, Stigler further teaches wherein the media contacting cap has a discoid section (see figure 2, sealing flange 16) and at least hollow-cylindrical section 32 wherein the discoid section is arranged in the first recess 35 of the base body 24 and the second recess 39 is arranged in the discoid section 16.
	Regarding claim 4, Stigler further teaches wherein the sealing element 16 engages into the second recess 39 of the media contacting cap with an engagement region 33.
	Regarding claim 5, Stigler further teaches a welding flange 38 wherein the engagement region 34 of the sealing element 16 engages into a third recess 36 of the welding flange 38.
Regarding claim 6, Stigler further teaches a fastening clamp which fixedly clamps the housing, the sealing element and the welding flange (see figure 2A).
	Regarding claim 8, Stigler further teaches a measuring element 20 arranged in the cap 14.
	Regarding claim 10, Stigler further wherein the sensor element 20 is arranged in a section 32 of the media contacting cap 14, which extends along the longitudinal axis of the sensor beyond the a welding flange 38 (see figure 2).
	Regarding claim 11, Stigler further teaches wherein the measuring element 20 is surrounded by an insulation 30 which extends into the base body 24 (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stigler.
	Regarding claim 2, Stigler further wherein the base body is a plastic (see column 4, lines 28-30), and the media contacting cap is metal (see column 4, lines 50-53).
	However, Stigler does not explicitly teach wherein the base body is a metal or a metal alloy, and the media contacting cap is at least one plastic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Stigler since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stigler in view of Butte (U.S. 2012/0074694).
Regarding claim 7, Stigler teaches the claimed invention except wherein the sealing element extends between the housing and the fastening clamp.
Butte teaches a similar sensor housing wherein a housing consisting of two part are connected by was of a sealing element 11 which extends between the housing and a clamping device 8 (see figure 1C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Stigler with the teachings of Butte since such a modification would have involved a mere change in-the size of-a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stigler in view of Elliott (U.S. 2012/0260733).
Regarding claim 9, Stigler teaches the claimed invention except wherein the measuring element is a capacitive measuring element.
Elliott teaches that the term "sensor assemblies" is intended to cover a wide variety of different sensor types and products as illustrated by the following (non-exhaustive) list: pressure sensors, strain gauge sensors, temperature sensors, capacitive sensors, etc., (see para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Stigler with the teachings of Elliott since any of the sensors listed in Elliott would be useful in level measurement.

Conclusion
 Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855